Citation Nr: 0320186	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating higher than 70 percent for major 
depression.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim for an increased 
rating for her major depression.  At that time, it was rated 
as 50 percent disabling.  To support her claim for a higher 
rating, she testified at a hearing at the RO in March 2001.  
A local hearing officer conducted that hearing.  A transcript 
of it is of record.  Later in March 2001, the hearing officer 
issued a decision increasing the rating for the major 
depression from 50 to 70 percent, effective February 14, 
2000.  That, however, is not the highest possible rating, 
so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected major depression is 
manifested by a depressed mood, occasional crying spells, 
feelings of hopelessness and helplessness, 
poor concentration, poor energy level and some social 
isolation.  

3.  The veteran's major depression is not shown to be 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives; own occupation or own name.  


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 70 
percent for the major depression.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  



The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  For example, 
the discussions in the July 2000 rating decision, the 
November 2000 statement of the case, the March 2001 hearing 
officer's decision, the March 2001 supplemental statement of 
the case, and the April 2003 statement of the case informed 
the veteran of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  Additionally, a letter dated in 
January 2003 from the RO informed the veteran of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claim; and how to contact VA 
for additional assistance.  Specifically, the RO informed her 
that it would obtain any VA or other Federal records that she 
identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the supplemental statement 
of the case.  And the basic requirements for establishing a 
higher rating for her major depression have remained 
unchanged-despite the change in the law with respect to the 
preliminary duties to notify and assist.  The Board finds, 
then, that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to her 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The pertinent facts are as follows.  The veteran's service 
medical records indicate that she was diagnosed with 
situational depression related to work in April 1975.  She 
was seen at a clinic in June 1977, with complaints of 
depression, difficulty sleeping, and crying spells.  She 
reported a past history of alcohol problems.  She also 
reported conflicts at work.  Following an evaluation, the 
assessment was acute situational depressive reaction.  When 
seen in July 1977, the veteran was in a better mood; she had 
no problems.  The assessment was immature versus 
passive aggressive personality.  

A VA hospital report dated in September 1980 indicates that 
the veteran was seen for a psychiatric evaluation; she was 
diagnosed with borderline personality.  In a Certificate of 
attending physician, dated in August 1981, Dr. Marilyn Barsky 
reported that the veteran presented with depression and 
anxiety which, at times, were quite severe.  The pertinent 
diagnosis was borderline personality with at times acute 
depression and anxiety.  The prognosis was guarded, and long-
term therapy was deemed necessary.  On the occasion of a VA 
examination in October 1982, the veteran reported that she 
experienced crying spells, restlessness, irritability, and 
being in a constant state of anxiety.  She also reported 
difficulty relating to other people.  Following a mental 
status examination, the veteran was diagnosed with 
generalized anxiety disorder, moderate to marked.  

By a rating action of December 1982, the RO established 
service connection for generalized anxiety disorder, and 
assigned a 10 percent disability rating, effective September 
29, 1980.  

VA medical records dated in 1983 and 1984 show that the 
veteran received clinical attention and treatment for 
increased symptoms of her major depression.  During a 
clinical visit in October 1983, it was noted that the veteran 
was very tense and irritable.  On a VA examination in January 
1984, the veteran reported being very depressed especially at 
work.  She talked very slowly, and cried almost constantly 
during the session.  The veteran reported having difficulty 
with relationships.  She indicated that she was overeating 
and gaining weight, and she was developing internal rage.  
She denied auditory and visual hallucinations.  She was fully 
oriented.  Judgment and insight were moderately impaired.  
The pertinent diagnosis was major depression, which is a 
maturation of a previously diagnosed generalized anxiety 
disorder.  Her incapacity was considered to be severe.  

In a rating action of February 1984, the RO recharacterized 
the veteran's disorder as major depression, which is 
considered a maturation of her previously diagnosed 
generalized anxiety disorder; the RO increased her rating 
from 10 percent to 50 percent, effective October 12, 1983.  

VA treatment records, dated from 1986 to 1990, including 
examination reports and progress notes, which show that the 
veteran continued to receive clinical evaluation and 
treatment for symptoms of her major depression.  During a VA 
examination in March 1990, she was reported to be tearfully 
depressed.  She also expressed paranoid ideation and ideas of 
reference.  The pertinent diagnosis was dysthymic disorder.  

On the occasion of a VA examination in April 2000, it was 
noted that the veteran had had a number of jobs in recent 
years but had not been able to hold onto a job for a 
significant period of time due to her inability to 
concentrate and perform the work.  At the time of the 
examination, it was noted that the veteran was doing clerical 
administrative work, but she had been having difficulty 
performing her job.  On examination, she was described as 
alert, attentive and cooperative.  Her mood was depressed 
with a sad affect.  The veteran had a couple of crying spells 
during the interview.  Her speech was low tone and slightly 
slow; however, she had good articulation.  Her thought 
processes were logical and goal directed with no evidence of 
significant disorganization or tangential thought process.  
She denied any currently active auditory or visual 
hallucinations; she also denied significant paranoid or 
grandiose ideations.  Her concentration was markedly 
impaired.  She was unable to recite the word world; however, 
she was able to recite up to three digit numbers.  She was 
oriented times three.  The veteran denied any suicidal or 
homicidal ideations.  The pertinent diagnosis was major 
depression, recurrent; moderate to marked stressors at work.  
A current Global Assessment of Functioning (GAF) score of 50 
was assigned.  The examiner stated that the veteran's ability 
to function including performing her work and social 
functioning appeared to be significantly affected due to 
persistent and severe depression.  He also stated that the 
veteran's depression was associated with marked 
neurovegetative symptoms that significantly affect her 
ability to function socially and occupationally.  

Received in September 2000 were VA outpatient treatment 
reports, dated from March 1999 to July 2000, which show that 
the veteran continued to receive clinical attention for 
symptoms of her major depression.  

At her personal hearing in March 2001, the veteran reported 
being anxious.  She reported full time until 1988 when her 
depression became so severe that she was unable to continue 
working full time.  The veteran also reported that she used 
to work 3 hours per day; however, she left her employment in 
1992 because of anxiety and depression.  She stated that the 
longest period of employment she ever had was three months; 
she usually left her jobs because of increased stress.  
The veteran indicated that she lived with her mother and 
daughter.  The veteran noted that she was currently 
experiencing symptoms that included difficulty sleeping, a 
preoccupation with death, feelings of hopelessness, 
helplessness, and mood swings; she also reported outbursts of 
anger.  She reported having one friend, and she was able to 
get along with her mother; she also indicated that she 
occasionally went shopping with her daughter.  

Received in January 2003 were VA outpatient treatment 
reports, dated from March 1999 to January 2003, which show 
that the veteran continued to receive clinical attention and 
treatment for several disabilities, including symptoms of 
major depression.  

The veteran was afforded a VA compensation examination in 
February 2003, at which time she complained of depression.  
She also reported poor concentration, feelings of 
hopelessness, poor energy level, and being somewhat 
isolative.  It was noted that the veteran was working in 
retail as a sales person and she was generally able to do her 
job.  She has never been married, but she has a 19-year-old 
daughter living with her; her mother also lives with her.  
She has some contact with her sisters and a couple of 
friends.  On mental status examination, it was observed that 
she was dressed casually.  She was guarded and uncooperative.  
Her mood was neutral.  Affect was appropriate.  Speech was 
normal.  There were no perceptual problems.  Thought process 
and thought content was normal.  There was no suicidal or 
homicidal ideation.  She was oriented to person, place and 
time.  Memory was intact.  She was unable to do serial 
seven's.  Insight and judgment was fair.  Impulse control was 
fair.  It was reported that the veteran was working full-
time.  In her free time, she socialized with some members of 
her church.  She listened to music; however, she appeared to 
be somewhat isolative.  The pertinent diagnosis was major 
depression, with a GAF score of 50.  The examiner explained 
that she had moderate symptoms and was somewhat isolative.  




III.  Legal Analysis

The veteran contends that her major depression is even more 
severe than 70 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2002) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2002) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently assigned a 70 percent disability 
rating for her service-connected major depression under 
Diagnostic Code (DC) 9434.  A 70 percent rating is warranted 
under this code when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9434 (2002).  

The GAF score is a scale rating reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 
is defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A score of 51 
to 60 is defined as moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  A GAF of 61 
to 70 is defined as some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for a rating in excess of 70 percent.  There is no 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  While the 
report of the February 2003 examination reflects significant 
social and industrial impairment, there is not shown to be 
present such incapacitating symptomatology that the veteran 
could be determined to be totally impaired from a social and 
occupational standpoint.  As noted above, at the time of the 
examination, although she was guarded and uncooperative, her 
mood was neutral.  She was fully oriented.  Thought content 
was normal.  Further, insight and judgment were fair.  These 
findings are not indicative of total social and industrial 
impairment.  

In addition, while the medical evidence includes report of 
social isolation, the veteran reported having some contact 
with her sisters and a couple of friends; she also noted 
that, in her free time, she socialized with members of her 
church.  Furthermore, at the time of the recent February 2003 
VA examination, the record noted that the veteran was 
gainfully employed as a retail salesperson, and she reported 
that she was generally able to do her job.  In light of the 
foregoing, the Board finds that the objective medical 
evidence fails to demonstrate that the veteran meets the 
criteria, nor more nearly approximates the criteria, for a 
100 rating under Diagnostic Code 9434.  As such, the evidence 
of record preponderates against her claim, and the benefit of 
the doubt rule is not for application.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The Board also notes that in exceptional cases, where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to a service-connected disorder.  38 
C.F.R. § 3.321(b) (2002).  The governing norm in these 
special cases is a finding that the veteran has been 
frequently hospitalized because of the service-connected 
disability at issue or it has markedly interfered with her 
employment (meaning above and beyond that contemplated by her 
current schedular rating).  In this particular case, the vast 
majority of the veteran's psychiatric treatment has been on 
an outpatient basis, as opposed to as an inpatient.  And 
while, admittedly, her psychiatric illness adversely affects 
her job performance, she still has been able to maintain 
steady, albeit part-time, employment for the last several 
years.  Furthermore, even she has acknowledged that she is 
generally able to satisfactorily perform her job.  So there 
is no basis for having the RO refer this case to the Chief 
Benefits Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


ORDER

The claim for a rating higher than 70 percent for the major 
depression is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

